J-S04023-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT
                                                              OF
                                                         PENNSYLVANIA
                             Appellee

                        v.

    RONALD J. MITCHELL

                             Appellant                 No. 3668 EDA 2015


            Appeal from the Judgment of Sentence August 20, 2015
             In the Court of Common Pleas of Philadelphia County
             Criminal Division at No(s): MC-51-CR-0000384-2010


BEFORE: SHOGAN, J., OTT, J., and STEVENS, P.J.E.*

MEMORANDUM BY OTT, J.:                              FILED OCTOBER 23, 2017

        Ronald Mitchell appeals from the judgment of sentence imposed August

20, 2015, in the Philadelphia Municipal Court General Division, made final by

the trial court’s denial of his petition for writ of certiorari to the Philadelphia

Court of Common Pleas on November 16, 2015.            He seeks relief from the

sentence of 72 hours to four months’ county imprisonment, and two months’

recurring probation, imposed after he was found guilty of two counts of driving

under the influence (“DUI”) of a controlled substance.1 On appeal, Mitchell

contends the trial court erred in denying his motion to dismiss the DUI charges



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   See 75 Pa.C.S. §§ 3802(d)(1) and (d)(2).
J-S04023-17



pursuant to the compulsory joinder rule codified at 18 Pa.C.S. § 110. For the

reasons below, we affirm.

       The relevant facts and procedural history underlying this appeal were

aptly summarized by the trial court as follows:

              On January 10, 2010, Philadelphia police officers stopped
       [Mitchell], in his vehicle for disregarding a steady red signal. On
       that date, [Mitchell] was arrested and subsequently charged with
       [DUI] pursuant to 75 Pa.C.S. § 3802, and issued a traffic citation
       for Disregarding a Traffic Device pursuant to 75 Pa.C.S. § 3711A.
       On February 12, 2012, [Mitchell] pled guilty to Disregarding a
       Traffic Device in the Philadelphia Traffic Court and initiated a
       payment plan; the DUI charge was not adjudicated on that date.
       [Mitchell failed to appear for a court date on the DUI charges and
       a bench warrant was issued. The bench warrant was not lifted
       until April of 2015.] On June 25, 2015, [Mitchell] moved to
       dismiss the DUI charge in Municipal Court before the Honorable
       Bradley K. Moss, arguing the Commonwealth was barred from
       prosecuting him under the compulsory joinder provisions of 18
       Pa.C.S. § 110 because he was previously prosecuted for and
       convicted of the traffic violation. Judge Moss denied [Mitchell’s]
       motion. Following trial, Judge Moss found [Mitchell] guilty of DUI
       under 75 Pa.C.S. § 3802, and sentenced [him] to 72 hours to four
       months of incarceration with two months of concurrent probation
       on August 20, 2015. [Mitchell] then filed a Writ of Certiorari to
       the Court of Common Pleas[, seeking to dismiss the charges as
       violative of the compulsory joinder provisions of 18 Pa.C.S. §
       110.2] On November 16, 2015, this Court denied [Mitchell’s] Writ.

____________________________________________


2 We note that an appellant convicted in the Philadelphia Municipal Court has
two options for appeal. He may seek a trial de novo or a petition for writ of
certiorari:

       A trial de novo gives the defendant a new trial without reference
       to the Municipal Court record; a petition for writ of certiorari asks
       the Common Pleas Court to review the record made in the
       Municipal Court.



                                           -2-
J-S04023-17



Trial Court Opinion, 4/8/2016, at 1-2. This timely appeal followed.3

       The sole claim Mitchell raises on appeal is that the trial court erred in

denying his motion to dismiss the DUI charges pursuant to the compulsory

joinder rule set forth in Section 110.4 See Mitchell’s Brief at 3.

       Section 110 of the Pennsylvania Crimes Code provides, in relevant part:

       Although a prosecution is for a violation of a different provision of
       the statutes than a former prosecution or is based on different
       facts, it is barred by such former prosecution under the following
       circumstances:

          (1) The former prosecution resulted in an acquittal or in a
          conviction as defined in section 109 of this title (relating to
          when prosecution barred by former prosecution for the
          same offense) and the subsequent prosecution is for:

                                         ****

              (ii) any offense based on the same conduct or arising
              from the same criminal episode, if such offense was
              known to the appropriate prosecuting officer at the
              time of the commencement of the first trial and
              occurred within the same judicial district as the
              former prosecution unless the court ordered a
              separate trial of the charge of such offense[.]

18 Pa.C.S. § 110(a)(1)(ii) (emphasis supplied).
____________________________________________


Commonwealth v. Menezes, 871 A.2d 204, 207 n.2 (Pa. Super. 2005),
appeal denied, 890 A.2d 1057 (Pa. 2005).

3On March 14, 2016, the trial court ordered Mitchell to file a concise statement
of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). Mitchell
complied with the court’s directive, and filed a concise statement on April 4,
2016.

4Because he challenges the trial court’s application of a statute, Mitchell raises
a question of law; therefore, “our standard of review is de novo, and our scope
of review is plenary.” Commonwealth v. Fithian, 961 A.2d 66, 71 n.4 (Pa.
2008).

                                           -3-
J-S04023-17



       Mitchell contends that Subsection 110(a)(1)(ii) “expressly precludes

successive prosecutions for offenses that occurred within the same ‘judicial

district’ when they arise from the same criminal episode.” Mitchell’s Brief at

10. Therefore, he insists his 2012 conviction of the summary traffic offense,

which arose out of the same criminal episode as the DUI charges herein,

barred his 2015 DUI prosecution in the Municipal Court of Philadelphia.

Consequently, he asserts the trial court erred in failing to grant his petition for

writ of certiorari and dismiss those charges. See id. at 10-11.

       An en banc panel of this Court recently addressed this same issue in

Commonwealth v. Perfetto, ___ A.3d ___, 2017 PA Super 281 (Pa. Super.

August 30, 2017) (en banc).5           The Perfetto Court explained that prior to

2002, the language of Section 110 precluded a subsequent prosecution when

the separate offenses arose from the same criminal episode and the charges

were “within the jurisdiction of a single court.” Id. at *3. The Perfetto Court

stated that because the Pennsylvania Supreme Court did not consider

municipal courts and courts of common pleas to be a “single court,” under the

prior language in Section 110, summary traffic convictions in municipal court

did not bar a subsequent trial for misdemeanor or felony charges. See id.

____________________________________________


5 Judge Ransom wrote the majority opinion in Perfetto, joined by Judges
Bowes, Panella, Stabile, and the undersigned. Judge Moulton wrote a
concurring opinion, in which he also concluded the DUI prosecution was not
barred by the prior traffic offense prosecution. The undersigned also joined
his concurrence. Judge Dubow wrote a Dissenting Opinion, joined by Judge
Lazarus and President Judge Emeritus Bender.


                                           -4-
J-S04023-17



However, the Perfetto Court acknowledged that the language of the current

statute, as amended in 2002, removed the jurisdiction of the original court

from consideration in a compulsory joinder analysis, rather focusing on

“whether multiple offenses occurred within the same judicial district.” Id. at

*4. The Court summarized:

      Thus, the addition of the “same judicial district” language requires
      that all charges occurring within the same judicial district, arising
      from the same criminal conduct or criminal episode, and known to
      a prosecutor, shall be joined at the time of commencement of the
      first prosecution.

Id.

      Nevertheless, the Perfetto Court recognized that “the jurisdiction of a

court remains a consideration implicit to any compulsory joinder analysis,”

and, particularly so in judicial districts that have “distinct minor courts vested

with “exclusive jurisdiction over specific matters.”      Id. at *5 (footnoted

omitted). One example of such a court is the Philadelphia Municipal Court

Traffic Division.   The Perfetto Court found that while the Philadelphia

Municipal Court General Division “has concurrent jurisdiction over Title 75

summary offenses[,] … the Pennsylvania Supreme Court “has reassigned Title

75 summaries as a class to the Philadelphia Municipal Court Traffic Division”

as evidenced by amended comments to the rules of criminal procedure. Id.

at *7. The Court summarized its holding as follows:

             In sum, the amended language “occurred within the same
      judicial district” found in Section 110 is clear and unambiguous.
      Rather, a court must consider whether all charges occurred in the
      same judicial district. Because of the implicit consideration of
      jurisdiction, where summary traffic offenses are included in

                                      -5-
J-S04023-17


       multiple crimes charged, in those judicial districts which have a
       separate traffic court, the summary traffic offenses may reach
       disposition in a single, prior proceeding without precluding
       subsequent prosecution of higher offenses. Where there is a
       separate traffic court, the traffic court is charged with disposing
       with the summary traffic violation(s) of the crimes charged
       without violation of the compulsory joinder rules. In those judicial
       districts which do not have a separate traffic court, the four-prong
       test compulsory joinder must be applied in order to determine
       whether the compulsory joinder rules have been violated.

              Here, because of the unique jurisdictional organization of
       the Philadelphia Courts, [Perfetto’s] subsequent DUI prosecution
       is not barred.

Id. at *9.

       The Perfetto decision is dispositive of the single claim raised on appeal

in the present matter.       Mitchell’s earlier prosecution for a summary traffic

offense in Philadelphia Traffic Court6 did not bar his subsequent prosecution

for DUI in the Philadelphia Municipal Court General Division. Accordingly, we

conclude the trial court did not err in denying his petition for writ of certiorari.

       Judgment of sentence affirmed.




____________________________________________


6 We note that at the time Mitchell pled guilty to the traffic offense,
Philadelphia operated a Traffic Court which had “jurisidiction of all
prosecutions for summary offenses arising under … Title 75.” Perfetto, supra
at *12, Dissenting Opinion by Dubow, J. In 2013, however, the state
legislature abolished Philadelphia Traffic Court “and transferred the
jurisdiction of summary traffic offenses to Municipal Court[,]” creating two
divisions: the General Division and the Traffic Division. Id. at *13.

                                           -6-
J-S04023-17




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/23/2017




                          -7-